             Case 18-10601-MFW               Doc 1635       Filed 10/30/18        Page 1 of 13



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE

------------------------------------------------------------------------- x
                                                                          :
In re:                                                                    : Chapter 11
                                                                          :
THE WEINSTEIN COMPANY HOLDINGS LLC, ET AL., : Case No. 18-10601 (MFW)
                                                                          :
                            1
                  Debtors.                                                : (Jointly Administered)
                                                                          :
------------------------------------------------------------------------- x

      MOTION OF FIRST REPUBLIC BANK FOR ORDER GRANTING RELIEF
    FROM AUTOMATIC STAY FOR CAUSE AND GRANTING RELATED RELIEF

        First Republic Bank (“First Republic”), by and through its undersigned counsel, hereby

files this motion (the “Motion”) for entry of an order, substantially in the form attached as

Exhibit A hereto (the “Proposed Order”), pursuant to section 362(d) of title 11 of the United

States Code (the “Bankruptcy Code”), Rule 4001 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), and Rule 4000-1 of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”) granting First Republic relief from the automatic stay for cause and allowing First

Republic to exercise its remedies in connection with the Polaroid Collateral (as defined herein).

In support of this Motion, First Republic respectfully states as follows:

                                    PRELIMINARY STATEMENT

        1.       As described in the First Day Declaration,2 as of the Petition Date the Debtors

were obligated to First Republic under that certain Loan and Security Agreement, dated as of


1
    The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are
    (3837). The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor,
    New York, New York 10013. Due to the large number of debtors in these cases, which are being jointly
    administered for procedural purposes only, a complete list of the Debtors and the last four digits of their
    federal tax identification is not provided herein. A complete list of such information may be obtained on
    the website of the Debtors’ claims and noticing agent at http://dm.epiq11.com/twc.
             Case 18-10601-MFW              Doc 1635        Filed 10/30/18       Page 2 of 13



April 14, 2017 (the “Polaroid Credit Agreement”), between First Republic, as lender, and Debtor

TWC Polaroid SPV, LLC (“TWC Polaroid”), as borrower.3 As of October 31, 2018, the

outstanding principal amount due under the Polaroid Credit Agreement will be $5,337,853, not

including interest (including post-petition interest), fees, costs, and expenses of not less than

$445,291 (collectively, and including any amounts accruing or arising after October 31, 2018,

the “Polaroid Credit Agreement Indebtedness”).

        2.      The Polaroid Credit Agreement Indebtedness is secured by substantially all of the

assets of TWC Polaroid, including (as of October 31, 2018) $1,172,087 million in cash currently

held by First Republic (the “Cash Collateral”) as well as all of the Debtors’ right, title, and

interest in and to the motion picture currently entitled “Polaroid” (the “Film”), including, without

limitation, copyright interests, distribution agreements, and all rights to tax incentives related to

the Polaroid motion picture (the “Project Collateral”).4

        3.      The Debtors have not requested First Republic’s consent to use the Cash

Collateral, nor have they petitioned the Court for such authority. The Debtors have ceased

operations and have no use for the Project Collateral, which now sits idle at TWC Polaroid, a

special purpose vehicle. First Republic is unaware of any efforts the Debtors have made to

monetize the Project Collateral.


2
    The “First Day Declaration” is the Declaration of Robert Del Genio in Support of First Day Relief [Docket
    No. 7].
3
    See First Day Decl. ¶ 26(b).
4
    See First Day Decl. ¶ 26(b). The Polaroid Credit Agreement defines the Polaroid Collateral as “all of the
    assets of the Borrower, including all accounts, deposit accounts, including the Collection Account and the
    Production Bank Account, all equipment, the Preprint Materials, all general intangibles, including all
    Fundamental Agreement Rights, inventory, investment property, copyrights, letter of credit rights, chattel
    paper, documents, the Physical Properties, instruments and other negotiable collateral, supporting
    obligations, and all other personal property of the Borrower and the proceeds of the foregoing, in each case
    whether now owned or hereafter acquired or arising and regardless of where located and whether or not in
    possession of the Borrower exclusive of the Excluded Collateral and all proceeds derived from the
    Excluded Collateral.” See Exhibit B, Polaroid Credit Agreement, at 7.


                                                       2
              Case 18-10601-MFW         Doc 1635      Filed 10/30/18      Page 3 of 13



       4.      Under the APA (as defined herein) approved by this Court on May 9, 2018,

Lantern Entertainment LLC (“Lantern”) did not assume certain project level debt of various

Debtors, including the Polaroid Credit Agreement Indebtedness, nor did Lantern purchase the

collateral securing such project level debt, including the Cash Collateral and the Project

Collateral. The Cash Collateral and the Project Collateral remain property of TWC Polaroid’s

estate. Lantern has not reached an agreement with First Republic on the assumption of the

Polaroid Credit Agreement Indebtedness or any acquisition of the Cash Collateral or Project

Collateral.

       5.      Moreover, it now appears that Lantern is exercising control over, and may have

held itself out as the owner of, the Film and its associated rights and interests. For example, 13

Films, a film and television international sales and finance company, has posted on its website

that it has acquired the international distribution rights to the Film. That sales agent, presumably

on authority or with direction from Lantern, has sent invoices to certain film distributors

requesting payments related to the Film. Not only was this action conducted without First

Republic’s prior consent, Lantern neglected to inform First Republic that this collection activity

was occurring. First Republic discovered this action occurred via communications with one of

the distributors. While it is unclear if the invoices supplied by 13 Films request for the payments

to be directed to Lantern, 13 Films, or First Republic, any such payments would be First

Republic’s collateral. Lantern’s acts of ownership and control over First Republic’s collateral

(and over estate property) threaten the value of First Republic’s collateral. Lantern is literally

trying to sell First Republic’s collateral without owning it.

       6.      Accordingly, and as further detailed below, cause exists to lift the stay under

section 362(d)(1) of the Bankruptcy Code to permit First Republic to exercise its remedies with




                                                  3
                Case 18-10601-MFW           Doc 1635      Filed 10/30/18      Page 4 of 13



respect to its collateral. First Republic will use commercially reasonable efforts to market its

collateral for the highest and best price with any residual value (after payment of all of First

Republic’s secured obligations) being paid to the Debtors’ estates, and will consult with the

Debtors and the Official Committee of Unsecured Creditors (the “Committee”) in marketing and

selling its collateral. Accordingly, First Republic respectfully requests that the Court grant the

Motion.

                                    RELEVANT BACKGROUND

 I.       The Polaroid Credit Agreement and the Polaroid Collateral

          7.      First Republic, as lender, and TWC Polaroid, as borrower, are party to the

Polaroid Credit Agreement, pursuant to which TWC Polaroid is indebted with respect to the

Polaroid Credit Agreement Indebtedness. The Polaroid Credit Agreement is secured by properly

perfected, first-priority, liens in substantially all of the assets of TWC Polaroid (the “Polaroid

Collateral”), including the Cash Collateral and the Project Collateral.5

          8.      TWC Polaroid defaulted on its obligations under the Polaroid Credit Agreement

by, among other things, commencing a voluntary case under chapter 11 of the Bankruptcy Code.

          9.      No party has contested the validity or priority of First Republic’s security interests

in the Polaroid Collateral.

II.       Sale of Debtors’ Assets

          10.     The Debtors commenced these chapter 11 cases on March 20, 2018 (the “Petition

Date”), and filed a motion (the “Bidding Procedures Motion”) seeking to sell substantially all of




5
      In accordance with Local Bankruptcy Rule 4001-1(c), true and correct copies of the Polaroid Credit
      Agreement, the UCC-1 financing statement, and the Copyright Recordation are attached as Exhibits B-D
      hereto.


                                                      4
              Case 18-10601-MFW             Doc 1635        Filed 10/30/18        Page 5 of 13



their assets to Lantern pursuant the terms of the asset and purchase agreement (the “APA”)

attached to the Bidding Procedures Motion, subject to higher and better offers.6

        11.      Section 2.3 of the APA, labeled Assumption of Liabilities, provided that Lantern

would assume all liabilities arising out of any purchased assets, including Assumed Contracts (as

defined in the APA), associated cure costs, and the liabilities listed in Schedule 2.3 of the APA.

Schedule 2.3 specifically listed the First Republic Secured Loans (including the Polaroid Credit

Agreement) as assumed liabilities.

        12.      On April 3, 2018, First Republic filed a limited objection and reservation of

rights, noting that any assumption of the First Republic Secured Loans (including the Polaroid

Credit Agreement), including the underlying debt and First Republic’s other rights under the loan

and security agreements, would require First Republic’s express consent.7 Because neither the

Bidding Procedures Motion nor the APA described the terms on which Lantern proposed to

assume the First Republic Secured Loans (including the Polaroid Credit Agreement) or the

procedures or deadlines for obtaining First Republic’s consent, First Republic reserved all rights

in connection with the proposed assumption of the First Republic Secured Loans.

        13.      Addressing these, and similar arguments, the Court’s Sale Order8 provided that:


6
    See Debtors’ Motion for Entry of Orders (I)(A) Approving Bidding Procedures for Sale of Substantially
    All of the Debtors’ Assets, (B) Approving Stalking Horse Bid Protections, (C) Scheduling Auction for, and
    Hearing to Approve, Sale of Substantially all of the Debtors’ Assets, (D) Approving Form and Manner of
    Notices of Sale, Auction and Sale Hearing, (E), Approving Assumption and Assignment Procedures and
    (F) Granting Related Relief and (II)(A) Approving Sale of Substantially All of the Debtors’ Assets Free
    and Clear of All Liens, Claims, Interests and Encumbrances, (B) Approving Assumption and Assignment
    of Executory Contracts and Unexpired Leases and (C) Granting Related Relief [Docket No. 8].
7
    See Reservation of Rights and Limited Objection of First Republic Bank in Connection with Proposed
    Bidding Procedures [Docket No. 161]. First Republic raised similar issues in its objection to the sale of
    the Debtors’ assets to Lantern. See First Republic’s Sale Objection in Connection with Stalking Horse
    Agreement [Docket No. 556].
8
    The “Sale Order” is the Order (I) Authorizing the Sale of All or Substantially All of the Debtors’ Assets
    Free and Clear of All Liens, Claims, Interests, Encumbrances and Other Interests, (II) Authorizing the
    Assumption and Assignment of Certain Executory Contracts and Unexpired Leases in Connection
    Therewith, and (III) Granting Related Relief [Docket No. 846].


                                                       5
               Case 18-10601-MFW             Doc 1635       Filed 10/30/18        Page 6 of 13



         Notwithstanding any provision of the APA or any other provision of this
         Order to the contrary, the Purchased Assets shall not include any Covered
         Title or related Title Rights or tax credits solely to the extent such Covered
         Title or related Title Rights or tax credits relate to project level debt identified
         on Schedule 2.3 to the APA that is outstanding as of the Closing Date, unless,
         at or prior to the Closing, a written agreement is reached between the
         Purchaser and the applicable agents or lenders in respect of such project level
         debt.

Sale Order ¶ 57.

         14.     In other words, the Sale Order specifically provided that Lantern would not

purchase any “Covered Title or related Title Rights” unless it was able to reach agreement, no

later than the closing date, with the respective lender regarding the debt associated with any

specific project identified in Schedule 2.3 to the APA—including the Polaroid Credit

Agreement.9

         15.     The Debtors’ sale to Lantern of substantially all of their assets closed on July 13,

2018,10 without Lantern and First Republic reaching any agreement with respect to the Polaroid

Credit Agreement Indebtedness. Accordingly, pursuant to paragraph 57 of the Sale Order, the

Polaroid Collateral was not sold to Lantern and remains property of TWC Polaroid’s estate.11




9
     A copy of Schedule 2.3 listing the First Republic Projects and the First Republic Secured Loans, as filed
     on the docket, is attached as Exhibit E hereto.
10
     See Notice of Closing of Sale to Lantern Entertainment LLC [Docket No. 1247].
11
     On July 11, 2018, the Court entered the Order Approving Amendment to Asset Purchase Agreement
     Entered Into By and Between the Debtors and Lantern Entertainment LLC [Docket No. 1220] (the
     “Second Amendment Order”), approving an amendment to the APA and giving Lantern 120 days from the
     date of entry of the order in which to resolve issues related to the assumption and assignment of executory
     contracts. The 120 day period approved by the Second Amendment Order expires on November 8, 2018.
     Paragraph 57 of the Sale Order explicitly governs over any provision of the APA, including as it may have
     been amended, and nothing in the Second Amendment Order indicates that paragraph 57 was being
     altered. Accordingly, First Republic believes that this 120 day period does not apply to the First Republic
     Collateral. Nonetheless, because certain executory contracts are included in the First Republic Collateral
     and because it was trying to negotiate a consensual resolution with Lantern, First Republic was willing to
     refrain from litigating its right to stay relief within the 120 period. However, Lantern’s post-closing
     actions have changed these circumstances and necessitated the instant motion.


                                                       6
                 Case 18-10601-MFW          Doc 1635       Filed 10/30/18      Page 7 of 13



III.       Lantern’s Post-Closing Actions Asserting Ownership of First Republic Collateral

           16.     Despite the fact that it did not purchase the Polaroid assets, including the Cash

Collateral and the Project Collateral, since the closing date Lantern has held itself out to be, and

acted as, the owner of these assets.

           17.     On October 4, 2018, Lantern filed the Certification of Counsel Regarding

Stipulation Among the Debtors, Lantern Entertainment LLC, Vertigo Prime, Inc. and Good Fear

Film, Inc. [Docket No. 1567] (the “Lantern CoC”). The Lantern CoC was filed in connection

with a stipulation entered into between Lantern, the Debtors, and certain Producers (as defined in

the Lantern CoC) with regards to a Producing Services Agreement (as defined in the Lantern

CoC) between the Producers and the Debtors, pursuant to which the Producers agreed to provide

producing services in connection with the Film. The Court entered an order approving the

Lantern CoC on October 9, 2018.12

           18.     The Lantern CoC purported to resolve certain objections filed by the Producers in

connection with the APA and its treatment of the Producing Services Agreement. Pursuant to

the Lantern CoC, Lantern, the Debtor, and the Producers agree to treat the Producing Services

Agreement—including the “results and proceeds of the Producers’ services” under that

agreement—as having been transferred to Lantern free and clear of any liens, claims, interests, or

encumbrances.13

           19.     Notwithstanding Lantern’s use of this Court’s “certification of counsel”

procedures, First Republic was not consulted in connection with the Lantern CoC and believes

that the Lantern CoC, as well as any assignment or other transfer to Lantern in connection



12
       See Order Approving Stipulation among the Debtors, Lantern Entertainment LLC Vertigo Prime, Inc. and
       Good Fear Film, Inc., Docket No. 1574.
13
       See Lantern CoC, Stipulation ¶ 4.


                                                      7
               Case 18-10601-MFW              Doc 1635        Filed 10/30/18        Page 8 of 13



therewith, was procedurally improper and/or a violation of the automatic stay, and should be

voided or found void.14

         20.      Significantly, even though substantially all assets related to the Film remain (i)

property of the TWC Polaroid estate and (ii) First Republic’s collateral, it has come to First

Republic’s attention that Lantern has entered into an agreement or arrangement with 13 Films to act

as sales agent for the Film.15 Moreover, 13 Films, presumably with authority from Lantern, has sent

invoices to certain film distributors requesting payments related to the Film, which payments would,

among other things, constitute First Republic’s Cash Collateral or Project Collateral. First Republic

also understands that Lantern has entered into, or is negotiating, a license agreement with Netflix

related to the Film.16 First Republic has not been provided with any details about these agreements.

In fact, First Republic learned about the arrangement with 13 Films not from Lantern, but from a

press report in a film industry publication.

                                           RELIEF REQUESTED

         21.      First Republic seeks entry of an order granting relief for cause from the automatic

stay of section 362 of the Bankruptcy Code and allowing First Republic to exercise all rights to

the Polaroid Collateral as provided by the Polaroid Credit Agreement and any related documents

and agreements.

14
     Local Rule 9019-1(a) requires that any certification of counsel “must state whether the revised or agreed
     form of order has been reviewed and approved by all the parties affected by the order.” The Lantern CoC
     contained no such statement and, indeed, was not discussed with First Republic prior to its filing.
     Moreover, Local Rule 9019-1(a) further requires that any certification of counsel “shall be served on all
     affected parties.” However, Lantern, according to its own affidavit of service, did not serve the Lantern
     CoC until October 10, 2018—the day after the order granting the Lantern CoC was entered. See
     Certificate of Service, Docket No. 1587.
15
     First Republic has not seen a copy of this agreement. However, First Republic notes that, as of the date
     hereof, 13 Films’ website displays Polaroid as one of its current “Projects.” See 13 Films,
     http://www.13films.net/projects/ (last visited October 30, 2018).
16
     See Netflix Deal Developing For ‘Polaroid’ – Toronto, Deadline: Hollywood (Sept. 6, 2018),
     https://deadline.com/2018/09/netflix-acquires-polaroid-weinstein-horror-film-toronto-international-film-
     festival-1202458584/ (stating that Netflix will acquire rights to the Polaroid film, and will be “taking the
     title” from Lantern).


                                                         8
              Case 18-10601-MFW          Doc 1635      Filed 10/30/18      Page 9 of 13



                                  JURISDICTION AND VENUE

        22.     This Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. § 157.

The Motion is a core proceeding within the meaning of 28 U.S.C. 157(b)(2)(G). The statutory

bases for the relief requested herein include section 362(d)(1) of the Bankruptcy Code,

Bankruptcy Rule 4001, and Local Rule 4000-1. Venue is proper pursuant to 28 U.S.C. § 1408

and 1409.

                               BASIS FOR RELIEF REQUESTED

        23.     Section 362(d)(1) of the Bankruptcy Code requires the court to grant relief from

the automatic stay “for cause, including the lack of adequate protection.” Courts in this district

have held that a movant bears the initial burden of putting forth a prima facie case for “cause”

after which the debtor must then rebut the case. In re Scarborough-St. James Corp., 535 B.R. 60

(Bankr. D. Del. 2015). A movant makes a prima facie case that it lacks adequate protection

under section 362(d)(1) by showing “a quantitative decline in value of a property.” In re Garcia,

584 B.R. 483, 488 (Bankr S.D.N.Y. 2018); see also Matter of Continental Airlines, Inc., 146

B.R. 536, 539 (Bankr. D. Del. 1992) (courts require a movant seeking adequate protection “to

show a decline in value of its collateral”). The Polaroid Collateral—especially the Project

Collateral—is declining in value, and will continue to decline in value, while it sits, idle and

unmonetized, in what is now no more than an empty special purpose vehicle.

        24.     This decline in value is accelerated by Lantern’s post-closing actions. There can

be no more direct threat to the value of First Republic’s collateral, and its ability to realize that

value, than Lantern’s entry into an agreement with 13 Films for 13 Films to act, on Lantern’s

behalf, as the sales agent in connection with the Film. Similarly, issuing invoices and collecting




                                                   9
             Case 18-10601-MFW          Doc 1635       Filed 10/30/18     Page 10 of 13



funds that should become Cash Collateral would result in a direct and immediate decrease in the

value of First Republic’s collateral.

       25.     Moreover, even without evidence of a decline in value of a creditor’s collateral,

“it is well established that a creditor can meet its initial burden” with respect to showing cause

under section 362(d)(1) “by introducing evidence of the debtor’s failure to make post-petition

installment payments on a secured debt.” In re Epic Capital Corp., 290 B.R. 514, 526 (Bankr.

D. Del. 2003) (lifting stay under section 362(d)(1) for cause even where there was “no evidence

demonstrating that the value of the Collateral [was] deteriorating”) (internal references omitted).

Because First Republic is not receiving payments on the Polaroid Credit Agreement

Indebtedness, cause exists to lift the stay under section 362(d)(1).

       26.     Further, lack of adequate protection is only one example of “cause” under section

362(d)(1). The Third Circuit has explained that to determine whether “cause” for stay relief

exists, courts should consider the “totality of the circumstances in each particular case,” and that

to establish cause the movant must show that the “balance of hardships from not obtaining relief

tips significantly in its favor.” In re Aleris Int’l, Inc., 456 B.R. 35, 47 (Bankr. D. Del. 2011)

(quoting In re Wilson, 116 F.3d 87, 90 (3d Cir. 1997)). Bankruptcy courts in this district use a

three prong balancing test to apply this rule, and consider whether (1) any great prejudice to

either the bankruptcy estate or the debtor will result from lifting the stay, (2) the hardship to the

movant considerably outweighs the hardship to the debtor if the stay is lifted, and (3) it is

probable that the creditor will prevail on the merits of its case against the debtor. Id.

       27.     As discussed above, First Republic is receiving no payments on the Polaroid

Credit Agreement Indebtedness. The Debtors, on the other hand, will suffer no prejudice from

lifting the automatic stay either with respect to the Cash Collateral, which has been held by First




                                                  10
             Case 18-10601-MFW          Doc 1635      Filed 10/30/18     Page 11 of 13



Republic since the Petition Date, or with respect to the Project Collateral, which was not

included in the sale to Lantern and, instead, sits idle in an inactive entity. First Republic will

market the Polaroid Collateral and turn any excess proceeds, above the amount of the

Polaroid Credit Agreement Indebtedness, to the Debtors’ estates and will consult with the

Debtors and the Committee on the marketing process. Accordingly, the prejudice to First

Republic significantly outweighs the (non-existent) prejudice to the Debtors of allowing First

Republic to exercise remedies against the Polaroid Collateral. Finally, as demonstrated by the

loan documentation attached hereto, the Polaroid Credit Agreement is a valid, first-priority,

properly perfected secured loan secured by the Polaroid Collateral—which has not been

contested by any party in interest. Accordingly, it is probable that First Republic will prevail on

the merits of its claims against the Debtors.

                                          CONCLUSION

       28.     As discussed above, First Republic is entitled to relief from the automatic stay

because the value of the Polaroid Collateral is declining and First Republic is receiving no

adequate protection payments, or indeed any post-petition payments on its secured claim. This

decline in the value of the Polaroid Collateral is both worsened and accelerated by Lantern’s

(illegal) attempts to sell the Polaroid Collateral. Moreover, failing to lift the automatic stay

would prejudice First Republic, while granting the requested relief would not prejudice the

Debtors.

                       WAIVER OF BANKRUPTCY RULE 4001(A)(3)

       29.     Bankruptcy Rule 4001(a)(3) provides that any order lifting the automatic stay is

stayed for 14 days “after the entry of the order, unless the court orders otherwise.” First




                                                 11
              Case 18-10601-MFW          Doc 1635       Filed 10/30/18   Page 12 of 13



Republic respectfully submits that in light of the harm it will suffer from the continuing decline

in its collateral, there is cause to waive this 14-day stay.

                                      NO PRIOR REQUEST

        30.     First Republic Bank has made no prior request for the relief requested herein to

this or to any other court.




                                                   12
            Case 18-10601-MFW           Doc 1635      Filed 10/30/18     Page 13 of 13



       WHEREFORE, First Republic respectfully requests that the Court enter the Proposed

Order, substantially in the form attached hereto, (i) lifting the automatic stay to allow First

Republic to exercise its rights against the Polaroid Collateral and (ii) granting such other and

further relief as the Court finds just and proper.


Dated: October 30, 2018                              ASHBY & GEDDES, P.A.

                                                     /s/ William P. Bowden
                                                     William P. Bowden, Esq. (#2553)
                                                     Katharina Earle, Esq. (#6348)
                                                     500 Delaware Avenue, 8th Floor
                                                     P.O. Box 1150
                                                     Wilmington, DE 19899
                                                     Telephone: (302) 654-1888
                                                     Facsimile: (302) 654-2067

                                                     -and-

                                                     PAUL HASTINGS LLP

                                                     Andrew V. Tenzer, Esq.
                                                     200 Park Avenue
                                                     New York, NY 10166
                                                     Telephone: (212) 318-6000
                                                     Facsimile: (212) 230-7699
                                                     andrewtenzer@paulhastings.com

                                                     Susan Z. Williams, Esq.
                                                     1999 Avenue of the Stars
                                                     Los Angeles, CA 90067
                                                     Telephone: (310) 620-5700
                                                     Facsimile: (310) 620-5899
                                                     susanwilliams@paulhastings.com

                                                     Counsel for First Republic Bank
